Citation Nr: 1236621	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-23 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1966 to March 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.


FINDING OF FACT

The probative evidence of record is at least in equipoise regarding whether the Veteran's bilateral hearing loss disability and tinnitus are related to his active service. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran on the issues in appellate status and a decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Analysis

The Veteran essentially contends that he has a bilateral hearing loss disability and tinnitus related to service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3)  evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Sensorineural hearing loss may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, this presumption does not apply as there is no evidence of compensable hearing loss within a year of service separation.  

With respect to Hickson element (1), current disability, the record shows that the Veteran currently has a bilateral hearing loss disability and tinnitus as reflected in a February 2009 VA audiological examination report and March 2009 and March 2010 private treatment records.  Hickson element (1) is accordingly met for the claims. 

With respect to in-service disease, a review of service treatment records, including the examination report at service discharge, does not reveal complaints consistent with, or a diagnosis of, a bilateral hearing loss disability and/or tinnitus.  Accordingly, Hickson element (2) is not met with respect to disease. 

Turning to an in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  He contends that he was exposed to noise from driving a heavy wheel vehicle recovery machine and from firing a machine gun.  The Veteran's Form DD 214 shows that he was a wheel vehicle mechanic.  The Board notes that the Veteran is competent to give evidence about what he experienced; and acoustic trauma, hearing loss, and tinnitus are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service.  Hickson element (2) is therefore satisfied. 

With respect to crucial Hickson element (3), nexus, the question presented in this case, i.e., the relationship, if any, between the Veteran's bilateral hearing loss disability and/or tinnitus and his military service, is essentially medical in nature. The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

There are two relevant medical opinions of record addressing this issue.  In a February 2009 VA audiological examination report, the examiner indicated that she reviewed the claims folder in conjunction with evaluation of the Veteran, and concluded that the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by or a result of military noise exposure.  She reasoned that the Veteran had normal hearing at separation, and therefore his hearing loss was more likely a post-service occurrence.  She added that without evidence of high frequency hearing loss at service discharge, it was less likely that tinnitus was due to military noise exposure.   

In contrast, in a May 2010 letter, D.J.M., Au.D. noted the Veteran's history of noise exposure during service and the onset of his symptoms.  Based on her evaluation of the Veteran and his recited history, the clinician opined that it was more likely than not that the hearing loss and tinnitus were related to service noise exposure. 

Also, in a March 2009 letter, L.A.W., Au.D. noted that the Veteran's hearing loss was common among those who had been exposed to noisy environments without hearing protection.  

Based on the evidence of record cited herein, the Board concludes that evidence for and against the claim for service connection for a bilateral hearing loss disability and tinnitus is at least in approximate balance.  In other words, the Board finds, based on this record that the Veteran's bilateral hearing loss disability and tinnitus are as likely the result of his noise exposure in service as they are the result of some other factor or factors.  Although the private clinicians, in particular D.J.M., did not review the claims folder, the history recited in their reports is consistent with the evidence of record.  Furthermore, the VA examiner pointed to post-service noise exposure as the cause of the Veteran's disabilities, however, the Veteran specifically indicated to her that he did not have occupational or recreational noise exposure.  The Veteran's only reported history of noise exposure was that incurred during service.   Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires, find that Hickson element (3) has been met, and grant service connection for both bilateral hearing loss disability and tinnitus.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304. 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.  

Entitlement to service connection for tinnitus is granted. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


